OF    TEXAS
                       Arrn-rrrv11. TRXAR


                             July 31, 1957


Honorable Henry Wade      Opinion No. WWdi98
District Attorney'
Dallas County             Re:   Effective date of House
Records Building                Bill 6, Acts of 55th
Dallas, Texas                   Legislature, Regular
                                Session, Chapter 243,
Dear Mr. Wade:                  P. 505, Acts, 1957.
       You have requested an opinion as to the effec-
tive date of House Bill 6, Acts of the 55th Legislature,
Regular Session, 1957, page 505.
       We advise that in our opinion the effective
date of the Act is January 1, 1958.
       The caption to the Act provides that it shall
take effect on January 1, 1958.  The body of the Act
in the last clause of Section 104 provides that it
shall take effect on January 1, 1958.  There is
nothing else in the caption, nor body of the Act
indicating any other date as the effective date of
the Act. In view of the fact that the caption
specifically states that the effective date is January
1, 1958, we doubt if any change in the body of the
Act making it effective otherwise would be valid.
       Our conclusion is not in conflict with the
result reached in Opinion No. WW-171 (1957). In
that O;uinion,we held that despite the fact that the
commonly called emergency clause provided that the
Act should take effect September 1, 1957, the Act
became effective on August 22, 1957, being 90 days
after adjournment. In that Act, the caption said
nothing whatever about the effective date of the Act
other than saying "and declaring an emergency". The
caption, therefore, indicates to the reader that the
Act would become effective 90 days after adjournment
unless a proper 2/3rds vote is secured in which
event it would become effective at some earlier date.
In short, there is nothing in the caption of the Act
to indicate that it would become effective on Septem-
ber 1, 1957. That Act also contained in its body a
specific provision in Section 1 that the Comptroller
Hon. Henry Wade, Page 2     (ww-198)


should make three transfers from the school fund
during three calendar years between August 15 and
August 31, 1957, 1958 and 1959. If the Act should
not be in effect until September 1, 1957, the Comp-
troller could not comply with the provisions of the
Act for the first transfer of the fund,not later
than August 31, 1957. Therefore, there is a con-
flict between the effective date stated in Section 2
and Section 1 of the Act. Since the caption contained
nothing to indicate an effective date of September lst,
but specifically provides for the Act to be in opera-
tion not later than August 31, 1957, we held that the
Act will, therefore, be effective 90 days after
adjournment, to-wit, August 22, 1957.
       It is customary to speak of both the suspen-
sion of the three day rule and putting an Act into
immediate effect as an "emergency". Actually, there
are really two clauses (1) an imperative public neces-
sity clause provided for in Article III, Section 32
of the Constitution which allows a suspension of the
rule requiring bills to be read on three separate days
when voted by 4/5ths of each House, and (2) an emer-
gency clause under Article III, Section 39 of the Con-
stitution which authorizes an Act to become effective
earlier than ninety days after adjournment upon a
2/3rds vote.
       It is to be noticed that the body of the Act
of House Bill 6 did have a clause which suspended
the three day rule under what may be called the
"impera,tivepublic necessity" clause, but it does
not contain an "emergency" clause, but states that
the Act is effective on January 1, 1958. The nota-
tion following House Bill 6 at page 526 of the Acts
of 1957, shows that the bill passed both Houses by
voice vote. It is not shown whether the rule was
suspended by receiving a 4/5ths vote, but only shows
final passage by voice vote. As a matter of fact,
there might be conditions under which the Legislature
might determine it advisable to secure final passage
of an Act by suspending the three day rule, but it
does not necessarily mean that the Legislature
desires to use strictly an emergency to put a bill
in effect before the expiration of 90 days after
adjournment. In House Bill b, we see that regardless
of what the Legislature did wltn reserence to sus-
penaing the rule, it QiQ not show any intention to
make tne Act efsective bef'oreJanuary 1, 1958.
Hon. Henry Wade, Page 3      (ww-196)



                           SUMMARY

           House bill No. 6, Kegular Session,
           33th Legislature, Acts, 1957, page
           :5;8becomes effective on January 1,

                          Yours very truly,
                          WILL WILSON
                          Attorney General of Texas




APPROVED                     Assistant
OPINION COMMITTEE:
Howard Mays, Chairman
Mary Kate Wall
W. R. Hemphill
Wayland C. Rivers, Jr.
REVIEWED FOR THE ATTORNEY GEN.ERAL
BY: Geo.P. Blackburn

HGC:jas